DETAILED ACTION
Allowable Subject Matter
	Claims 1-11 and 13-23 as amended on 18 December 2020 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 19 and  20. More specifically, the prior art of record does not teach or suggest obtaining one or more documents posted online, and metadata relating to each posted document; determining a set of one or more location candidates from parsing text in each document and metadata, wherein each location candidate is a geographic location referred to, or included in the text: determining one or more location resolutions for each location candidate, wherein each location resolution comprises geographic location metadata comprising at least a country; determining one or more anchor locations from analyzing the metadata wherein each anchor location has a single location resolution; performing resolution disambiguation on the one or more location resolutions for each location candidate wherein the one or more anchor locations are added to the set of location candidates to be used as additional location candidates, and resolution disambiguation is performed using a distance based scoring function such that a most likely geographic location for a location candidate having two or more location resolutions is the location resolution with a score corresponding to a shortest total distance between the location resolution and each location resolution for each other candidate location including the one or more anchor locations such that anchor resolutions contribute to the scoring for other location resolutions but are not assigned a score themselves; and reporting the most likely geographic location for each location candidate, in combination with all other recited elements.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
US 20170262412 A1
Pars. 168-171
Disambiguation of place names 
US 20160085767 A1
Pars. 49-55
Toponym recall and recognizing locations in text
US 20190251122 A1
Pars. 7-12, fig. 8
Toponym disambiguation 
US 20190012374 A1
Pars. 182, 202 
Location disambiguation
US 20120117007 A1
Pars. 26-37
Search query location disambiguation
US 20100179754 A1
Abstract
Unstructured text location disambiguation
EP 2631814 A3
Abstract
Scoring candidate geographic locations in text
Aflaki et al., Challenges in creating an annotated set of geospatial natural language descriptions, 2018.

Adams et al., On the Geo-Indicativeness of Non-Georeferenced Text, 2012.
Wing et al., Simple Supervised Document Geolocation with Geodesic Grids, 2011.
Lieberman, M., You are where you edit: Locating Wikipedia contributors through edit histories, 2009.

Amitay et al., Web-a-Where: Geotagging Web Content, 2004.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154